United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
      __________

      No. 98-3189
      __________

James R. Betts, also known as Jake       *
Betts,                                   *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
Arel W. Allred, also known as Shorty     *
Allred, in his individual capacity, & as *
the agent and alter ego of Rawhide       *
Western, a State of Wyoming              *
Corporation; S. Elaine Allred, in her    *
individual capacity, & as the agent and *
alter ego of Rawhide Western, a State *      Appeals from the United States
of Wyoming Corporation; Homer            *   District Court for the
Austin, doing business as Homer          *   District of Nebraska.
Austin Petroleum Engineer, in his        *     [UNPUBLISHED]
individual capacity and,                 *
                                         *
              Appellees,                 *
                                         *
Craig Clayton, in his individual         *
capacity & as agent and counselor for    *
the interest of the defendant&s Allred   *
and Coble,                               *
                                         *
              Defendant,                 *
                                         *
Vickie Coble, in her individual capacity *
& as agent and alter ego of Rawhide      *
Western Inc., a State of Wyoming         *
Corporatoin; Thomas J. Cowan, in his    *
individual capacity and as the agent,   *
alter ego, beneficiary and general      *
partner of Cowan Oil Company, a         *
Colorado General Partnership and in     *
his capacity as general partner in      *
Kloxin & Seward Enterprises, a          *
Colorado general partnership,           *
                                        *
              Appellees,                *
                                        *
Jack E. Lenhart, in his individual      *
capacity & as the agent, advisor &      *
auditor for defendants Allred &         *
Coble,                                  *
                                        *
              Defendant,                *
                                        *
George H. Ottenhoff, in his individual *
capacity, agent & counselor for Thomas *
J. Cowan &/or Thomas J. Cowan as the *
agent, alter ego & general partner in   *
Cowan Oil Co., et al & as associates    *
&/or partners in Lind, Lawrence &       *
Ottenhoff, a State of Colorado entity,  *
                                        *
              Appellees,                *
                                        *
George Jensen, in his individual        *
capacity & as the agent & counselor for *
Thomas J. Cowan; Thomas F. Popp,        *
doing business as TP Productions Co., *
doing business as Natcom Petroleum      *
Limited Liability Company, in his       *
individual capacity & Christopher M.    *
Sullivan, doing business as Natcon      *
Petroleum Limited Liability Company, *

                                        -2-
in his individual capacity & as agent & *
counselor for Eric Berolzheimer, Amy    *
Colo, Tom Colo, Glenn N. Gintz,         *
William Goldman, Joseph E. Keotola,     *
Alan Leibowitz, Rick Ogletree, Fred     *
Warren & William Warren; Richard R.     *
Wilking, in his individual capacity & as*
agent & counsel for defendants Allred   *
& Coble; Stephen Winship, doing         *
business as Winship & Winship, in his   *
individual capacity; Donaald Winship,   *
doing business as Winship & Winship,    *
in his individual capacity & as agents  *
& counselor for Rawhide Western, Inc.,  *
                                        *
             Defendants,                *
                                        *
Edgar Young, in his individual capacity *
& as the agent & counselor for Thomas *
J. Cowan; Farrell Dennis McAtee;        *
Phillip Lowery; Scurlock Permian        *
Corporation; Texaco Trading and         *
Transportation Company,                 *
                                        *
             Defendant.                 *

      _________

      No. 98-3673
      _________

James R. Betts,                            *
                                           *
            Appellant,                     *
                                           *
      v.                                   *
                                           *

                                           -3-
Loren Hoekema, in his individual          *
capacity doing business as Hoekema        *
Engineering Inc.,                         *
                                          *
             Appellee.                    *

                                    ___________

                          Submitted: October 7, 1999

                                Filed: October 13, 1999
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       In these consolidated appeals, James R. Betts appeals orders dismissing his
complaints with prejudice after he failed to submit amended complaints which complied
with the district courts’ orders and the pleading requirements of Federal Rule of Civil
Procedure 8(a). We have carefully reviewed the record and the parties’ briefs in
Appeal No. 98-3189, and conclude the district court1 did not abuse its discretion. See
Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir. 1988) (standard of review), cert.
denied, 488 U.S. 1013 (1989). We deny defendants’ motion for sanctions and Betts’s
motions on appeal. As to Appeal No. 98-3673, we also conclude after careful review
that the district court2 did not abuse its discretion. See 8th Cir. R. 47B.



      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
      2
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.
                                          -4-
The judgments are affirmed.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-